     Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 1 of 10



                   United States District Court
                    District of Massachusetts

                                    )
DEUTSCHE BANK NATIONAL TRUST        )
COMPANY, As Trustee of              )
Ameriquest Mortgage Securities,     )
Inc. Asset Backed Pass Through      )
Certificates, Series 2005-R3,       )
                                    )
           Plaintiff,               )
                                    )
           v.                       )    Civil Action No.
                                    )    17-12581-NMG
GINA GRANDBERRY,                    )
                                    )
           Defendant.               )
                                    )


                          MEMORANDUM & ORDER

 GORTON, J.

     This case arises out of a dispute over the ownership of a

 mortgage (“the Mortgage”) and an Adjustable Rate Note (“the

 Note”).   Deutsche Bank National Trust Company, as Trustee of

 Ameriquest Mortgage Securities, Inc. Asset Backed Pass Through

 Certificates, Series 2005-R3 (“Deutsche Bank” or “plaintiff”)

 maintains that it is the holder of record of the Mortgage and

 the Note and that Gina Grandberry (“Grandberry” or “defendant”),

 the owner of the mortgaged property, created a cloud on the

 title thereof by recording an affidavit at the Registry of Deeds

 that denied its lien on the subject property.

     Deutsche Bank brings this action for declaratory judgment

 that it is the rightful mortgagee and noteholder, is entitled to

                                  -1-
     Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 2 of 10



pursue foreclosure and that the affidavit recorded by defendant

creates a cloud on the title of the subject property that should

be removed.   Pending before this Court is plaintiff’s motion for

summary judgment on all claims asserted in the complaint and on

all counterclaims asserted by defendant.        For the reasons that

follow, plaintiff’s motion will be allowed with respect to Count

II of the complaint for declaratory judgment and with respect to

all of defendant’s counterclaims.

     The Court previously declined to dismiss Count I of the

complaint for Quiet Title because of the inadequacy of the

briefing on the issue of whether a party can state a claim for

quiet title to a mortgage.     While plaintiff moves for summary

judgment on all counts of the complaint, it fails to cite any

law in support of its claim to quiet title nor even to argue

specifically for such relief.      Plaintiff has therefore failed to

satisfy its burden as the moving party with respect to Count I

of the complaint. See Fed. R. Civ. P. 56(a).

I.   Background

     A.    The Mortgage and the Note

     Plaintiff is a nationally chartered bank with a principal

office located in Santa Ana, California.        Grandberry is an

individual who resides in Lynn, Massachusetts.

     In April, 1999, Grandberry took title to residential

property (“the Property”) in Lynn, Massachusetts, pursuant to a

                                   -2-
    Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 3 of 10



quitclaim deed from Federal Home Loan Mortgage Corporation.

That deed was recorded with the Essex District Registry of Deeds

(“the Registry”).   In February, 2005, Grandberry executed the

Mortgage and the Note in the amount of $334,950 in favor of

Ameriquest Mortgage Company (“Ameriquest”).       The Mortgage was

recorded with the Registry in March, 2005.

    In April, 2005, the Mortgage and the Note were securitized

and the Note was transferred to Deutsche Bank as trustee of the

Series 2005-R3 Certificates pursuant to a Pooling and Servicing

Agreement (“the PSA”).    In February, 2007, Ameriquest assigned

the Mortgage to Deutsche Bank and that assignment was also

recorded with the Registry.

    B.    Prior Litigation

    In December, 2011, Deutsche Bank foreclosed on the Mortgage

and purportedly took title to the Property.       The foreclosure

deed was recorded in the Registry in January, 2012.        Shortly

thereafter, plaintiff filed a summary process action to evict

Grandberry from the Property.     In October, 2013, the Northeast

Housing Court determined that the foreclosure sale was invalid

and entered judgment in favor of Grandberry.

    In December, 2016, Grandberry executed an Affidavit of

Clarification of Title (“the Affidavit”) pursuant to M.G.L. c.

183, § 5B, in which she asserted that Deutsche Bank was not the

holder of the Mortgage or the Note.      That affidavit was

                                  -3-
    Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 4 of 10



subsequently recorded with the Registry in February, 2017.

Deutsche Bank recorded the decision of the Northeast Housing

Court with the Registry in March, 2017, thereby rescinding the

foreclosure deed.

    In September, 2016, Grandberry filed a civil action against

Deutsche Bank in the Northeast Housing Court.       In June, 2017,

she filed a motion to compel Deutsche Bank to pay her water and

sewer bills after the water to her Property was disconnected.

After the Court determined that the foreclosure had been

rescinded and that Grandberry was still the nominal owner of the

Property, it denied her request to compel Deutsche Bank to pay

her outstanding bills.

    C.    Current Action

    In December, 2017, Deutsche Bank initiated the present

action.   It asserts that Grandberry created a cloud on the title

by recording her Affidavit which adversely affects plaintiff’s

ability to foreclose on the Mortgage.      In September, 2018,

defendant filed a motion to dismiss on the grounds that Deutsche

Bank is not the valid holder of the Mortgage or the Note.            In

April, 2019, this Court issued a Memorandum and Order denying

defendant’s motion to dismiss and determining that plaintiff had

alleged facts sufficient to establish 1) standing and 2) that it

is the lawful holder of the Mortgage and the Note such that it



                                  -4-
      Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 5 of 10



can enforce its rights thereunder through a declaratory

judgment.

II.   Motion for Summary Judgment

      A.    Legal Standard

      The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).         The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

      A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).       A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

      If the moving party satisfies its burden, the burden shifts

to the non-moving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).      The Court must view the entire record in

the light most favorable to the non-moving party and make all

                                    -5-
    Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 6 of 10



reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law.

    B.    Application

    The Massachusetts Supreme Judicial Court has construed the

term “mortgagee” under the applicable statutes as

    the person or entity then holding the mortgage and
    also either holding the mortgage note or acting on
    behalf of the note holder [(i.e. the person owning the
    note)].

Eaton v. Fed. Nat’l Mortg. Ass’n, 969 N.E.2d 1118, 1121 (Mass.

2012).   The mortgagee is entitled to foreclose on the secured

property in the event of default. Id. at 1127.        Before

initiating a foreclosure, however, the mortgagee must hold the

mortgage pursuant to a valid, written assignment and be able to

provide proof of such. See U.S. Bank Nat’l Ass’n v. Ibanez, 941

N.E.2d 40, 52-53 (Mass. 2011).

    Grandberry has submitted no evidence to contravene the

authenticity or veracity of the Mortgage and the Note provided

to the Court by Deutsche Bank.     Rather, she submits that the

assignment of the Mortgage and transfer of the Note are void for

failure to comply with the terms of the PSA and thus Deutsche


                                  -6-
     Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 7 of 10



Bank is not the valid holder of the Mortgage or the Note.             Yet

even if the assignment of the Mortgage and/or the transfer of

the Note is somehow deficient, Grandberry lacks standing to

assert such a challenge. See Wilson v. HSBC Mortg. Servs., Inc.,

744 F.3d 1, 10-14 (1st Cir. 2014) (holding that a written

assignment of a mortgage executed before a notary by a person

purporting to hold the position of vice president of the

assignor is valid under M.G.L. c. 183, § 54B such that an

alleged defect in that instrument would render the assignment

merely voidable, not void); Culhane v. Aurora Loan Servs. of

Neb., 708 F.3d 282, 291 (1st Cir. 2013) (“[A] mortgagor does not

have standing to challenge shortcomings in an assignment that

render it merely voidable at the election of one party but

otherwise effective to pass legal title.”); see also Butler v.

Deutsche Bank Tr. Co. Ams., 748 F.3d 28, 37 (1st Cir. 2014)

(“Under Massachusetts law, it is clear that claims alleging

disregard of a trust’s PSA are considered voidable, not void.”

(collecting cases)).1

     Deutsche Bank submitted to the Court 1) an Adjustable Rate

Note executed by Grandberry and two executive officers of


1 Although Grandberry submits that New York, rather than Massachusetts, law
applies to the PSA and that under New York law, the assignment of the
Mortgage violated its terms and was thus void, she cites no relevant statute
or caselaw in support thereof nor with respect to how she has standing to
assert such a challenge thereunder. The Court deems that argument to be
insufficiently developed and thus waived. See De Giovanni v. Jani-King Int’l,
Inc., 968 F. Supp. 2d 447, 450 (D. Mass. 2013) (citing United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990)).

                                     -7-
    Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 8 of 10



Ameriquest with respect to the Property on February 15, 2005, 2)

a Mortgage securing that Note executed by Grandberry on the same

date in the presence of a notary public and 3) a written

Assignment of the Mortgage and the Note to Deutsche Bank

executed by the purported Vice President of Ameriquest on

February 2, 2017, as witnessed by a notary public.        Based on the

documents and affidavits submitted by Deutsche Bank and the lack

of any evidence to the contrary, the Court finds that Ameriquest

was the original holder of a valid Mortgage and Note.         Moreover,

the written Assignment satisfies the criteria for a valid

assignment of the Mortgage from Ameriquest to Deutsche Bank

under M.G.L. c. 183, § 54B. Id. (“[An] assignment of [a]

mortgage . . . if executed before a notary public . . . by a

person purporting to hold the position of . . . vice

president . . . of the entity holding such mortgage . . . shall

be binding upon such entity . . . .”); Wilson, 744 F.3d 1, 12.

    While Grandberry submitted a notice allegedly showing that

PHH Mortgages Services, rather than Ocwen Loan Servicing, LLC

(“Ocwen”) (the purported servicer of the Mortgage) is the

current servicer of the Mortgage, it appears that PHH Mortgages

Services assumed that role only in April, 2019.        The notice

submitted by Grandberry does not raise a genuine dispute that

there is, in fact, a valid Mortgage serviced on behalf of

Deutsche Bank as the holder thereof.      The Court therefore finds

                                  -8-
    Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 9 of 10



that Deutsche Bank is the valid holder of both the Mortgage and

the Note.

     Having made that determination, the Court concludes that

Grandberry’s contrary assertions in the Affidavit are false.

The Affidavit does not state facts relevant to the holder of

title to certain land or that clarify the chain of title as

required by M.G.L. c. 183, § 5B. See Bank of Am., N.A. v. Casey,

52 N.E.3d 1030, 1038-39 (Mass. 2016) (“The Legislature’s choice

of the word ‘clarifying’ suggests that the attorney’s affidavit

must be limited to facts that explain what actually

occurred . . . .” (footnote omitted)).      The subject Affidavit

should therefore be stricken from the record at the Registry.

     Finally, plaintiff’s motion for summary judgment with

respect to each of defendant’s counterclaims (which are based on

the faulty premise that Deutsche Bank does not own the Mortgage

or the Note) will be allowed.

                                 ORDER

     For the foregoing reasons, plaintiff’s motion for summary

judgment (Docket No. 51) is

     1) with respect to Count II of the complaint for declaratory

       judgment, ALLOWED; and

     2) with respect to all of defendant’s counterclaims, ALLOWED;

       but is

     3) with respect to Count I of the complaint, DENIED.

                                  -9-
    Case 1:17-cv-12581-NMG Document 62 Filed 07/08/19 Page 10 of 10



The following declaratory judgment is entered:

     1) The Mortgage executed with respect to the Property at 12-

       12A Howard Street, Lynn, Massachusetts, and recorded in

       Book 24028, page 393 in the Essex (Southern District)

       County Registry of Deeds is valid and in full force and

       effect.

     2) The “Affidavit of Lawful Ownership, Current Possession and

       to Clarify Title under G.L. c. 183 § 5B” recorded in Book

       35696, page 472 in the Essex (Southern District) County

       Registry of Deeds is null and void and without any effect

       and should be expunged.

     3) Deutsche Bank as Trustee and/or its successors or assigns

       are entitled to enforce the terms of the Mortgage and the

       Note.




So ordered.



                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated July 8, 2019




                                  -10-
